Title: To George Washington from William Heath, 18 June 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Roxbury June 18th 1781
                        
                        I have been honored with yours of the 7th instant.
                        I have not for a moment neglected the business of my mission, or eased my solicitations to effect it and have
                            the pleasure to assure your Excellency, that there is a disposition in all the New England States, to afford every aid and
                            support you have required as far as is within their power.
                        This Common wealth, have passed the most spirited resolutions for completeing their Battalions, To ensure the
                            seven thousand rations of Fresh Beef pr Day, for the month of July, and the remainder of the Campaign, they have passed a
                            resolution requiring the several Towns to collect monthly three Hundred and seven teen thousand pounds of live Beef, which
                            quantity it is supposed after the deduction of hides and tallow and the wastage in driving &c. will afford the
                            seven thousand pounds pr Day at the Army. Blank Executions are sent out that in case of any delinquency, the deficiency
                            may be levied by distraints immediately. To ensure a supply between this time and the opperation of the resolve, a Sum of
                            money partly in specie is sent to Mr Phelps the superintendant to enable him to continue his
                            purchases. I think the supply of Fresh Beef is certain in Massachusetts. From Rhode Island your Excellency has already
                            heard,From Connecticut and New Hampshire I expect to hear bytomorrows post.
                        Your Excellencys letter of the 7th with a pressing solicitation, I have laid before the Assembly here, and
                            shall by the post send coppies to this other three States. The Rum has been under consideration to Day, a Quantity will be
                            procured and forwarded immediately. in all my former applications I had represented the necessity of it, both for the
                            Comfort, and health of the troops, and flattered myself twenty  Hogsheads from Connecticut had long
                            since arrived at the Army. I had also requested Governor Greene to forward a part of that at Rhode Island, the Quantity I
                            am soliciting is One Hundred and twenty Hogsheads pr month.
                        Between two and three thousand frocks and Overalls, will go on from this State in a few Days. I have, and
                            shall continue to urge, on all the States, the necessity of a competent supply.
                        Messrs Otis and Henley had Opened all the packages of Cloathing from Spain, by order, as they inform me of a
                            member of the Board of war (Genl Cornell) before I was favored with your letter and they add that it was fortunate that
                            they did, as some of the packages were wet. The waist Coats Breeches a number of Hatts &c. went forward the last
                            week. I have directed the remainder of the whole to be packed and forwarded as soon as possible.
                        The ordnance with the military Stores are going on, the marine mortars, will be a heavy, and expensive Jobb.
                            The Common wealth, most chearfully grant every aid in their power, but the present fluctuating state of the currency, and
                            embarrassed state of their finances with the almost instant complication of calls, for provisions, cloathing, transportation
                            and completeing their Battalions, the latter of which is attended with very great expence taken all together, are a
                            burden, which trys all their feelings, and it affords a most pleasing satisfaction, to see with how much chearfullness,
                            and fortitude they bear it— A convention of Committees from the four States, are to meet at Providence on monday next, in
                            order to establish a System for regular supply for the Campaign.
                        Your Excellency will doubtless before this reaches you, have heard of the success of the Army of our great
                            and good Ally in the East Indies, and the probability of Great Britain’s being striped of her invalluable possessions in
                            that Quarter of the Globe; we have other news of consequence that can be depended on. I have the honor to be with the
                            highest respect & Esteem your Excellency’s most obedient Servant
                        
                            W. Heath

                        
                    